Citation Nr: 1737652	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disorder, including gout.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION


The Veteran served on active duty from March 1971 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.  

In March 2016, the Board dismissed the claim for TDIU and remanded the issue of service connection for a lower extremity disability for further development.


FINDING OF FACT

A current bilateral lower extremity disorder is not related to military service


CONCLUSION OF LAW

The criteria for service connection for a bilateral lower extremity disorder (to include gout) have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral ankle pain and swelling, which he claimed as gout.  During his 2016 Board hearing, he contended that his current bilateral lower extremity symptoms may be due to cold exposure during service (Transcript, p. 4), and/or his stepping in a hole in the ground during his basic training.  Transcript, p. 3.  In February 2012, the Veteran's sister recalled that the Veteran began to have foot and leg pain and swelling after his return from military service, which she said included service in Vietnam.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

II.  Facts and Analysis

Service treatment records (STRs) show that the Veteran was diagnosed and treated for a lipoma on the right thigh in September 1971; however, the Veteran was not diagnosed with or treated for gout, or any other lower extremity complaints, during service.  In fact, there is no medical record of gout or any other ankle-foot complaints until year 2011 records of treatment for uncontrolled diabetes.   See private medical records dated in September 2011, which note that the Veteran had a past medical history of gout.  Although these records note a history of gout, they do not indicate when the gout began; so this evidence is inadequate for a finding of symptomatology during service or in the year after service.  

In this regard, the Board notes that the Veteran was asked to provide the names of any other medical providers/facilities that had treated him for his foot and ankle complaints (see VA's May 2016 letter to Veteran), but the Veteran did not respond; and there is no medical record of gout in the claims file until 2011.  

As for a disorder that began after service, private medical records dating from 2011 advise of bilateral lower extremity diabetic neuropathy, and of gout; however, there is no earlier record of any ankle-foot complaints before 2011.  Furthermore, pursuant to the Board's March 2016 remand directives, the Veteran was afforded a VA examination in January 2017.  The diagnoses were bilateral ankle tendonitis with edema, bilateral ankle-foot gout, right foot degenerative arthritis, and bilateral heel spurs; and, according to the January 2017 VA examiner, who conducted a comprehensive examination of the Veteran's ankles and feet (including a cold injury examination), the Veteran's current ankle-foot complaints did not begin during service or within one year of service, and are not related to any incident of service, including cold exposure.  This is highly probative evidence against the claim, and there is no medical opinion evidence to the contrary.  

As for the Veteran's sibling's assertion that the Veteran's foot and leg complaints commenced after his return from military service, she significantly did not say how long after service that these symptoms began; so this evidence is inadequate for a finding of symptomatology during service or in the year after service.  Additionally, and as for the sibling's contention that the Veteran served in Vietnam; the Board does not find this to be at all credible since military records do not bear this out, and since the Veteran himself has denied serving in Vietnam.  See, e.g., Veteran's March 2010 claim of service connection.  Service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) for chronic diseases is therefore not warranted.

Ultimately, the competent medical evidence weighs against the nexus element of the claim.  This is so either for direct onset during service, onset within a year of service, or otherwise a link between the current disability and service.

To the extent that the Veteran's assertions are offered as a medical diagnosis of gout during service and/or a lay opinion on causation, that is, that his current bilateral lower extremity complaints are due to his stepping in a hole in the ground in 1971, or his cold exposure during service, a lay diagnosis or opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical diagnosis or opinion regarding this complex medical question; particularly as his remote claim of treatment for ankle complaints are not documented in STRs.  Moreover, even assuming, arguendo, that the Veteran did step in a hole during his 1971 basic training, and was exposed to excessive cold during service, the January 2017 VA examiner gave the opinion that the Veteran's current lower extremity/ankle-foot complaints did not begin during service and are not related to any incident of service (including the right thigh lipoma diagnosed in 1971), and she also avers that the Veteran has "no signs or symptoms resulting from a cold injury . . . no pathology."  The Board accords more evidentiary weight to this physician's expert medical opinion than the Veteran's speculative lay opinion, as medically complex questions are involved and the Veteran's lay opinion is not supported by competent medical evidence.  

The Board accordingly finds that the preponderance of the evidence is against the claim under all contended and raised theories.  As such, the benefit-of-the-doubt doctrine does not apply and service connection for bilateral lower extremity pain and swelling, including gout, is therefore not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for a bilateral lower extremity disorder (including gout) is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


